Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 15 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keilaf et al (US 2019/0271767 A1).

Regarding claim 1, Keilaf et al discloses an optical device (Fig. 2B) comprising:
a plurality of light sources configured to emit laser beams (para 80, light sources 112);
a light direction changing unit comprising at least one of a prism and a mirror (para 79, deflectors 216), provided on traveling paths of the laser beams, and configured to focus the laser beams at one point by changing travelling directions of the laser beams to form constant angles between the traveling paths of the laser beams (see laser beams leaving deflectors 216); and
a scanning mirror (para 79, deflector 114) configured to perform two-dimensional scanning (see two arrows x-axis and y-axis shown on 114) by reflecting the laser beams received from the light direction changing unit (see Fig. 2B).

Regarding claim 2, the optical device of claim 1, wherein the light direction changing unit is further configured to focus the laser beams on the one point located at the scanning mirror (see Fig. 2B, center area of the deflector 114).

Regarding claim 6, the optical device of claim 1, wherein the scanning mirror (114) comprises a rotation mirror configured to rotate in both directions about a first axis and a second axis perpendicular to the first axis (see 114 in Fig. 2B)

Regarding claim 15, the optical device of claim 1, wherein the mirror is of a plurality of mirrors, and the light direction changing unit comprises the plurality of mirrors (three 216s shown in Fig. 2B).

Regarding claim 25, the optical device of claim 1, further comprising: a controller configured to generate driving signals for driving the plurality of light sources (118, processor).

Regarding claim 26, the optical device of claim 25, wherein the controller is further configured to selectively transmit the driving signals to at least two light sources (top and bottom light sources) separated from each other by at least one light source (middle light source) disposed between the at least two light sources (top and bottom light sources), among the plurality of light sources.

Regarding claim 27, Keilaf et al discloses a light detection and ranging (LIDAR, Fig. 1A-2B) system comprising:
an optical device of configured to emit laser beams towards an object (Fig. 2B); and
a detector (Fig. 1, sensing unit 106) configured to receive the laser beams reflected from the object (Fig. 1A and para 67),
wherein the optical device comprises:
a plurality of light sources configured to emit laser beams (para 80, light sources 112);
a light direction changing unit comprising at least one of a prism and a mirror (para 79, deflectors 216), provided on traveling paths of the laser beams, and configured to focus the laser beams at one point by changing travelling directions of the laser beams to form constant angles between the traveling paths of the laser beams (see laser beams leaving deflectors 216); and
a scanning mirror (para 79, deflector 114) configured to perform two-dimensional scanning (see two arrows x-axis and y-axis shown on 114) by reflecting the laser beams received from the light direction changing unit (see Fig. 2B).

Regarding claim 28, the LIDAR system of claim 27, wherein the detector (116) is provided at a position where the laser beams reflected from the object are directly received (see Fig. 2B).

Regarding claim 29, the LIDAR system of claim 27, wherein the detector is provided at a position where the laser beams reflected from the object are received after the laser beams reflected from the object are re-incident on a reflection surface of the scanning mirror, and the reflection surface of the scanning mirror is configured to reflect the laser beams emitted from the plurality of light sources to the object (see the laser beams in Fig. 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Keilaf et al.
Regarding claim 7, Keilaf et al discloses the claimed invention as set forth above except for wherein a first angle range of rotation of the rotation mirror with respect to the first axis is in a range from 0 degrees to M*β degrees, and a second angle range of rotation of the rotation mirror with respect to the second axis is in a range from -90 degrees to +90 degrees, and wherein M denotes a natural number, and β denotes an angle.
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to set the claimed ranges for the first angle range of rotation and the second angle range of rotation of the rotation mirror, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, the optical device of claim 7, wherein a number of the plurality of light sources is N (N=3 as shown in Fig. 2B), and a number of vertical channels of a scan area by the optical device is N*M (see 120A, 120B, 120C in Fig. 2B), and wherein N denotes a natural number (N=3).
Allowable Subject Matter
Claims 3-5, 9-14 and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-5, 9-14, 16-19, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the optical device further comprising: a plurality of first collimators provided one by one on the traveling paths of the laser beams between the plurality of light sources and the light direction changing unit to reduce a first spread angle in a first axial direction of the laser beams; and a plurality of second collimators provided one by one on the traveling paths of the laser beams between the plurality of first collimators and the light direction changing unit to reduce a second spread angle in a second axial direction of the laser beams, wherein the second axial direction is different from the first axial direction; and 
Regarding claims 20-24, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the scanning mirror comprises a polygon mirror having M reflection surfaces of different inclination angles, wherein M denotes a natural number as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/1/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872